DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 9 paragraph 1-2.  The 35 U.S.C 103 rejection(s) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to claim objections have been fully considered and are persuasive, see for example page 6 paragraph 5-7.  The claim objections of claims 1 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed. Claim 4 is previously cancelled. 
The following is an examiner’s statement of reasons for allowance:
The prior art, Hockey et al (US 10,104,059), discloses permissions management system is disclosed for enabling a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. The system enables the user to also securely de-authorize the third-party system. For example, records may be automatically generated that securely store account information, including one or more permissions related to the account and/or the third-party. A token associated with a record may be shared with the third-party system, but neither the record itself, nor the user account credentials, may be shared with the third-party. 
The prior art, Prock et al (US 2017/0104799), discloses method and system for providing information to an application related to an occurrence at a data node. A data node may include an application running on a mobile device. The data node generates an event when it observes a predefined occurrence. The predefined occurrence may be functionality of an application, data being copied, a message being received, or the like. The event generated by the data node includes information taken from a semantic space defined by a domain but selected based at least in part on the occurrence. A request is received from an application for events meeting interest criteria specified by the application. The system determines whether to establish a subscription for the application. If it does, the system delivers events meeting interest criteria for the subscription to the subscriber application.
However, the prior art, either alone or in combination does not expressly disclose “obtaining an access token associated with a first application, the access token indicating access permissions for the first application to access a user account at a protected data resource, wherein the access token includes historical operations data associated with the first application, the historical operations data identifying operations previously performed by the first application in accessing the user account; receiving a first request to perform a first access operation of accessing the user account using the access token; determining whether the first access operation is permitted based on the access permissions and the historical operations data associated with the first application; and in response to determining that the first access operation is not permitted: modifying the first request to obtain a second request for performing a second access operation of accessing the user account using the access token such that a totality of one or more historical operations and; the second access operation during a defined time period comply with the access permissions for the first application; and transmitting the second request to a server associated with the protected data resource.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US 2010/0235882): discloses method and system for using tokens in a transaction handling system comprising receiving at least one token transmitted from a sending device, the at least one token having a user-defined value and a plurality of data fields, locking the at least one transmitted token from a receiving device and redeeming from the receiving device the user-defined value of the locked at least one transmitted token.
Ding (US 11,025,672): discloses determining an access request provided by an entity that seeks to interact with one or more backend systems through a middleware system, the access request including a genuine access token. The entity can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/KENDALL DOLLY/Primary Examiner, Art Unit 2436